DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
Currently, claim 14 has been added and claims 1-14 are pending and claims 4 and 10-13 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entirety of the intermediate portion changes in height between the peripheral groove and the at least one upper step in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “an entirety of the intermediate portion changes in height between the peripheral groove and the at least one upper step”. In figure one of applicants drawings shows two upper steps next to each other at 19 and 25 that are at the same height. Nothing in the claim states the intermediate portion changes in height between the groove and the first upper step and since the height between the first upper step and the second upper step in figure 1 is the same deems the claim NEW MATTER.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Fritsche Uwe (DE 10 2012 200 516 A1 hereinafter “Fritsche”) in view of Riondet (US Publication No.: 2014/0196876) and further in view of Sugito et al. (US Publication No.: 2008/0000626 hereinafter “Sugito”).
With respect to claim 1, Fritsche discloses a collector plate for a heat exchanger (Fig. 2, plate 160 for heat exchanger 100), the collector plate comprising: first and second longitudinal ends (Fig. 2, top and bottom of the plate 160); a plurality of orifices, disposed between the first and second longitudinal ends, for receiving a plurality of heat exchange tubes of the heat exchanger (Fig. 2, orifices for receiving tubes 120), the orifices including a first end orifice disposed at the first longitudinal end and a second end orifice disposed at the second longitudinal end (Fig. 2, orifices extend through the top and bottom of the plate); a peripheral groove having a bottom and an outer wall (Fig. 2, groove for 180 has bottom and outer wall); at least one upper step protruding with respect to the bottom of the peripheral groove over a predefined height (Fig. 2, upper step at top of 205): an intermediate portion disposed between the upper step and the peripheral groove, wherein the intermediate portion includes the first end orifice, at the first longitudinal end of the collector plate (Fig. 2, middle tube of 120 has the intermediate portion that extends through both the top and bottom orifice), and wherein the intermediate portion includes the first end orifice, at the first longitudinal end of the collector plate (Fig. 2, hole for 120 is at both top and bottom of the plate), and a protruding collar along edges of the first end orifice (Figs. 1-2, collars on 160 around tubes 120), and wherein the peripheral groove has an inner wall (Fig. 2, side wall of groove where 180) connecting the protruding collar to the bottom of the peripheral groove and extending over a height (Fig. 2, inner wall of groove at 180 connects to 160 and has a height) which is not zero and which is less than the predefined height of the upper step (Fig. 2, height at top of inner wall of the groove is smaller than height of the upper step as shown by 205).
 If it can be shown that Fritsche does not disclose a groove with an inner wall that is not zero and which is less than a predefined height of an upper step then Riondet teaches a groove for a seal (Fig. 7, 129) that is below a connecting orifice height for a tube (Para 0036 and Fig. 7, groove 129 is below orifice height for tubes 105 that is connected to 129). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the header plate of Fritsche to be curved and having the groove lower and an orifice for the tubes as taught by Riondet to lower the distance between the plate and the adjacent tubes on the outside of the header which reduces the amount of space occupied in the header tank (Para 0036, 0070-0071).
Fritsche does not disclose a protruding collar along edges of the first end orifice whereby the peripheral groove is bounded by the protruding collar, the inner wall, the bottom and the outer wall.
Sugito teaches a protruding collar along edges of a first end orifice whereby the peripheral groove is bounded by the protruding collar, the inner wall, the bottom and the outer wall (Fig. 4, collar for 222 protrudes from inner wall 23, bottom wall 24 and outer wall 25). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the groove wall of Fritsche to have a protruding collar from the groove as taught by Sugito to increase rigidity of the surrounding areas of the tubes when under stress (Para 0019).
With respect to claim 2, Fritsche, Riondet and Sugito teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the  plurality of orifices are formed in the upper step and the intermediate portion (Fig. 2, orifices in 160 for tubes 120).
With respect to claim 3, Fritsche, Riondet and Sugito teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the inner wall of the groove has, viewed in cross-section, a linear profile over a continuous height which is not zero and is less than the predefined height of the upper step (Fig. 2, inner wall of groove for 180 has height that is connected to 120 and is less than upper step as shown by 205).
With respect to claim 6, Fritsche, Riondet and Sugito teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the upper step extends in a plane substantially parallel to the plane in which the bottom of the groove extends (Fig. 2, bottom of groove and upper step extend in a plane that is substantially parallel).
With respect to claim 7, Fritsche, Riondet and Sugito teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein at the at least one longitudinal end of the collector plate, the intermediate portion and the inner wall of the groove extend in different and concurrent directions (Fig. 2, all three are at different positions and extend in concurrent directions).
With respect to claim 14, Fritsche, Riondet and Sugito teach the collector plate as claimed in claim 1 as discussed above. Fritsche is silent to an entirety of the intermediate portion changes in height between the peripheral groove and the at least one upper step.
Riondet teaches an entirety of the intermediate portion changes in in height between the peripheral groove and the at least one upper step (Fig. 7, 131 changes in height from 108 to upper step at the second tube 105). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the header plate of Fritsche to be one plate with a constant thickness that changes in height between the peripheral groove and the at least one upper step as taught by Riondet for ease of manufacturing of a single plate.
Claims 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsche Uwe (DE 10 2012 200 516 A1 hereinafter “Fritsche”) in view of Riondet (US Publication No.: 2014/0196876), Sugito et al. (US Publication No.: 2008/0000626 hereinafter “Sugito”) and further in view of Riondet Christian (WO 2016/188882 hereinafter “Christian”. See US Publication 2018/0283806 for translation and references herein).
With respect to claim 5, Fritsche, Riondet and Sugito teach the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the height of the said at least one section of the inner wall of the said groove is between one quarter and three quarters of the height of the upper step, in accordance with the following relation: Ht x H2< =H i, where Hi corresponds to a height of the upper step and H2 corresponds to the predefined height of the said at least one section of the inner wall (Fig. 2, the height of the upper part is two times the height of the inner wall and is therefore ½ of the height of the upper step).
If it can be shown that the height of the inner wall is not ½ of the upper step the following rejection shall be applied.
Christian teaches a height of a section of an inner wall of a groove can be between one quarter and three quarters of a height of an upper step (Figs. 2-3 and Para 0014 explains the pitch between two adjacent collars which would be the height of the steps to the groove height is between 5.5mm and 10mm which is within the claimed range). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the height of the inner wall of Fritsche to be between one quarter and three quarters of a height of an upper step as taught by Christian to aid in reducing the loss of pressure within the header (Para 0004-0006 & 0017-0020).
With respect to claim 9, Fritsche, Riondet and Sugito teach the collector plate as claimed in claim 1 as discussed above. Fritsche does not discloses wherein the intermediate portion is inclined in relation to the plane defined by the upper step with an angle of inclination ranging from 5° to 25°.
Christian discloses that the inclined pitch between two collars and an incline can vary from 5.5mm to 10mm (Figs. 2-3 and Para 0014). Therefore, the inclined angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pitch can vary in height and the angle can vary. Therefore, since the general conditions of the claim, i.e. that the inclined angle can vary, were disclosed in the prior art by Christian, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the inclined angle between the intermediate step and upper step between 5-25 degrees. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsche Uwe (DE 10 2012 200 516 A1 hereinafter “Fritsche”) in view of Riondet (US Publication No.: 2014/0196876), Sugito et al. (US Publication No.: 2008/0000626 hereinafter “Sugito”) and further in view of Letrange et al. (US Patent No.: 5,664,625 hereinafter “Letrange”).
With respect to claim 8, Fritsche, Riondet and Sugito teach the collector plate as claimed in claim 1 as discussed above. Fritsche does not discloses wherein at the said at least one longitudinal end of the collector plate, the inner wall of the groove has a slope inclined in relation to the plane in which the bottom of the said groove extends.
Letrange teaches an inner wall of a groove of a collector plate has a slope inclined in relation to a plane in which a bottom of a groove extends (Fig. 1 and 3, slope of inner wall at 18). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the inner wall of Fritsche with a slope as taught by Letrange to reduce the overall size of the heat exchanger (Col. 3, lines 24-43).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763